Holmes, J.
If the issues framed were ever material, they have ceased to be so. It was stated, and admitted at the bar, that the defendant’s writ of entry, as purchaser at the execution sale, against the plaintiff, as fraudulent grantee of the judgment debtor, has been entered “ neither party.” This being so, the defendant’s right under the sale is at an end, because the levy is void by the terms of the Pub. Sts. c. 172, § 49. That section means, of course, not only that the purchaser must begin his suit within a year, but that he must prosecute it with effect. The only right the defendant now has is under the mortgage which he has purchased, and the plaintiff has the right to redeem it, whether her husband’s conveyance to her was in fraud of his creditors or not.

Issues discharged.